Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2022 has been entered.
Claim 2 is cancelled.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “respective edge portions of the container of the first heat pipe” (claim 1, lines 20-21, see also claim 1, line 22) renders the claim indefinite.  Since the claim previously set forth “an edge portion of the first heat pipe (claim 1, lines 7-8) and “the edge portion of the first heat pipe” (claim 1, line 17), the recitation “edge portions” lacks antecedent basis, where it is unclear how many edge portions are comprised by the container of the first heat pipe.
Further regarding claim 1, the recitation “a container of the first heat pipe” (line 29) renders the claim indefinite as it is unclear how the “container (claim 1, line 29) relates to the previously recited “container of the first heat pipe” (claim 1, line 9).
Regarding claim 10, the recitation “another end portion” (line 5) renders the claim indefinite since “another” implies there are more than one “end portions” where only one end portion is recited in the claims.
Regarding claim 11, the recitation “the intermediate portion” (line 18) lacks antecedent basis.
Further regarding claim 11, the recitation “a container of the first heat pipe” (line 27) renders the claim indefinite as it is unclear how the “container (claim 11, line 27) relates to the previously recited “container of the first heat pipe” (claim 11, line 8).
Regarding claim 12, the recitation “a container of the first heat pipe” (line 25) renders the claim indefinite as it is unclear how the “container (claim 12, line 25) relates to the previously recited “container of the first heat pipe” (claim 12, line 8).
Claims 3-9 are rejected as depending from a rejected independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Yamaguchi et al. (US 2010/0321888) and Kondou et al. (US 2015/0103486).
Regarding claim 1, Kawabata (Figure 2) discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to the first heat pipe (Figure 3), the figure 2 embodiment of Kawabata does not teach or disclose a plurality of second heat pipes thermally connected to another edge of the first heat pipe.
Yamaguchi et al. (Figure 2) teaches a heat sink, comprising: at least one heating element (27), at least one heat receiving plate (27a), at least one first heat pipe (32), and plural second heat pipes (31) (Paragraph 24), where the plural second heat pipes are thermally connected to the first heat pipe at a part of one end portion (31B) of the respective plural second heat pipes (Figure 2), where heat radiating fins (33) are thermally connected to another end portion (31A) of each of the plural second heat pipes (Figure 2), the another end portion of each of the plural second heat pipes is not an edge portion (e.g. defined at 32A) of the first heat pipe, where the part of one end portion (i.e. 31B) of each of the plural second heat pipes is thermally connected to the edge portion (i.e. defined at 32A) of the first heat pipe (Figure 2), each of the plural second heat pipes is thermally connected to the heat receiving plate via the first heat pipe (Figure 2), where the plural second heat pipes are thermally connected to a container of one first heat pipe (Figures 2-3), the plural second heat pipes are thermally connected to respective edge portions of the container of the first heat pipe in a longitudinal direction (Annotated Figure 2), the one end portions of the respective plural second heat pipes are thermally connected to the respective edge portions of the container of the first heat pipe in the longitudinal direction (Annotated Figure 2).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first heat pipe as disclosed by Kawabata to thermally contact plural second heat pipe as taught by Yamaguchi et al. to improve a heat rejection capacity of a heat dissipation device by configuring the heat dissipation device to accommodate a plurality of heat sources that are thermally connected to a common heat sink via common heat pipes.
Kawabata further discloses a container of the first heat pipe (i.e. 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2 of Kawabata ), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2 of Kawabata ), and an entirety of the heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2 of Kawabata ).
While Kawabata as modified by Yamaguchi et al. discloses a heat sink comprising a heat receiving plate, a heating element, a first heat pipe, and plural second heat pipes such that the plural second heat pipes are thermally connected to the heat receiving plate via the first heat pipe as discussed above, Kawabata as modified by Yamaguchi et al. does not explicitly teach or disclose that the heat receiving plate is inside the peripheral portion of the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is thermally connected to a portion inside a peripheral portion of the first heat pipe (Figures 1-2 and Paragraph 44), the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe) (Figures 1-2), where the heat receiving plate has an area and a length in a plan view (Figure 2), where the first heat pipe has an area and a length in the plan view (Figure 2), and where the length and area of the heat receiving plate is a fraction of the length and area of the first heat pipe (Figure 2).  As a result, it would have been obvious for one having ordinary skill in the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view, as it has been found that a change in size/proportion of an object is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(a). This determination was held by the courts over a device, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device.  The courts noted that a device having the claimed relative dimensions would not perform differently than the prior art device, and that the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the length ratio of the heat receiving plate to first heat pipe is disclosed as is between 0.01 and 1.0), without stating as to why the particular ratios of 0.3 and 0.7 are necessary for the invention. Therefore, as Kondou et al. provides area/length ratios of a heat receiving plate to a first heat pipe, it would have been obvious to one having ordinary skill within the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view based on “mere matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).

    PNG
    media_image1.png
    200
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    354
    media_image2.png
    Greyscale

Regarding claim 3, Kawabata discloses the material of the container as comprising aluminum (Lines 97-98 of the attached translation: Aluminum), the heat receiving plate as comprising copper (Lines 73-74 of the attached translation: Copper or aluminum), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 97-98, and lines 148-151 of the attached translation, Kawabata is silent about the specific thermal conductivities.  However, Examiner takes Official Notice that it is well known in the art that copper has a thermal conductivity of between 200 and 1500 W/m-k and aluminum has a thermal conductivity between 10 and 450 W/m-k.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form configure the container and heat receiving plate with specific thermal conductivities for the purpose of effectively transferring heat from a heat source to a heat sink.
Regarding claim 4, Kawabata discloses a heat sink as discussed above, where the material of the container of the first heat pipe comprises at least one kind selected from a group consisting of stainless steel, titanium, titanium alloy, aluminum, aluminum alloy, nickel, nickel alloy, iron, iron alloy, copper and copper alloy (Lines 97-98 of the attached translation: Aluminum).
Regarding claim 5, Kawabata discloses a heat sink as discussed above, where the heat receiving plate comprises at least one kind selected from a group consisting of copper, copper alloy, aluminum, aluminum alloy, silver, silver alloy, graphite and a carbon material (Lines 73-74 of the attached translation: Copper or aluminum).
Regarding claim 6, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a longitudinal direction is between 0.01 and 0.5 times a length of the container of the first heat pipe in the longitudinal direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a longitudinal direction is 30mm and a length of the first heat pipe in a longitudinal direction is 120mm).
Regarding claim 7, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a transverse direction is between 0.01 and 1.0 times a length of the container of the first heat pipe in the transverse direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a transverse direction is 30mm and a length of the first heat pipe in a transverse direction is 30mm).
Regarding claim 8, Kawabata discloses a heat sink as discussed above, where an area of the heat receiving plate in plan view is between 0.005 and 1.0 times an area of the container of the first heat pipe in plan view (Figure 2 and lines 135-153 of the attached translation: An area of the heat receiving plate is 900mm2 and an area of the first heat pipe is 3600mm2).
Regarding claim 9, Kawabata discloses a heat sink as discussed above, where a thickness of the heat receiving plate is between 0.1 and 10.0 times a thickness of the container of the first heat pipe (Figure 2 and lines 135-153 of the attached translation: A thickness of the heat receiving plate is 1.0mm and a thickness of the first heat pipe is 1.5mm).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Kondou et al. (US 2015/0103486).
Regarding claim 10, Kawabata discloses a heat sink, comprising:
A heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation),
Plural first heat pipes (Figures 2 and lines 135-153 of the attached translation: Flat heat pipe 20 is in the form of a multi-hole 41 heat pipe, each hole 41 defining an individual heat pipe) thermally connected to the heat receiving plate (Figures 2-3), each of the plural first heat pipes defining a respective container (i.e. interior) (Figure 4), and
Heat radiating fins (13) thermally connected to an end portion of the plural first heat pipes (Figure 1),
Where the respective container of each of the plural first heat pipes has a rectangular shape (Figure 4) with longitudinal direction and transverse direction in plan view (Annotated Figure 2 of Kawabata), the heat receiving plate is attached to the containers such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the containers are substantially parallel to each other (Annotated Figure 2 of Kawabata), and an entirety of the heat receiving plate is provided at a position overlapping the containers in plan view (Annotated Figure 2 of Kawabata),
The plural first heat pipes are disposed in parallel with sides of each of the plural first heat pipes contacting each other (Figure 4), and are thermally connected to one heat receiving plate (Figure 2),
While Kawabata discloses a heat sink comprising a heat receiving plate, a heating element, and plural first heat pipes such that the plural first heat pipes are thermally connected to the heat receiving plate as discussed above, Kawabata does not explicitly teach or disclose that the heat receiving plate is inside the peripheral portion of the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is thermally connected to a portion inside a peripheral portion of the first heat pipe (Figures 1-2 and Paragraph 44), the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe) (Figures 1-2), where the heat receiving plate has an area and a length in a plan view (Figure 2), where the first heat pipe has an area and a length in the plan view (Figure 2), and where the length and area of the heat receiving plate is a fraction of the length and area of the first heat pipe (Figure 2).  As a result, it would have been obvious for one having ordinary skill in the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view, as it has been found that a change in size/proportion of an object is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(a). This determination was held by the courts over a device, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device.  The courts noted that a device having the claimed relative dimensions would not perform differently than the prior art device, and that the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the length ratio of the heat receiving plate to first heat pipe is disclosed as is between 0.01 and 1.0), without stating as to why the particular ratios of 0.3 and 0.7 are necessary for the invention. Therefore, as Kondou et al. provides area/length ratios of a heat receiving plate to a first heat pipe, it would have been obvious to one having ordinary skill within the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view based on “mere matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Hata (US 20110122584) and Kondou et al. (US 2015/0103486).
Regarding claim 11, Kawabata (Figure 2) discloses a heat sink, comprising:
A heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to the first heat pipe (Figure 3), the figure 2 embodiment of Kawabata does not teach or disclose a second heat pipe.
Hata (Figure 2) teaches a heat sink, comprising: a heating element (22), a heat receiving plate (27a), a first heat pipe (24), and a second heat pipe (25), where the second heat pipe (25) is thermally connected to the first heat pipe at a part of one end portion of the second heat pipe (Figures 2-5: See region denoted by 24b), where another end portion of the second heat pipe (i.e. 25b) is not an edge portion (i.e. as defined by a perimeter of 23, 24) of the first heat pipe (Figures 2-4: The another end portion of the second heat pipe 25B comprising heat radiating fins 28 is located at a distance from edges of the first heat pipe, where a container of the first heat pipe (i.e. 24) has a rectangular shape with longitudinal direction (Figure 2: See direction of width W2) and transverse direction (Figure 2: See direction of length L4) in plan view (Annotated Figure 2), where the part of one end portion of the second heat pipe is thermally connected to the edge portion of the first heat pipe (Annotated Figure 2), the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe (Annotated Figure 2), where the one end portion (i.e. 24b) of the second heat pipe is thermally connected to an intermediate portion of the container of the first heat pipe in the longitudinal direction (Annotated Figure 2 of Hata), the one end portion of (i.e. 24b) the second heat pipe is not extended to a central portion of the container of the first heat pipe but is thermally connected at a peripheral portion of the container of the first heat pipe (Annotated Figure 2 of Hata).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first heat pipe as disclosed by Kawabata to thermally contact a second heat pipe as taught by Hata to improve a heat rejection capacity of a heat dissipation device by configuring the heat dissipation device to accommodate a plurality of heat sources that are thermally connected to a common heat sink via a common heat pipe.
Kawabata further discloses a container of the first heat pipe (i.e. 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2), and the entire heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2).
While Kawabata as modified by Hata discloses a heat sink comprising a heat receiving plate, a heating element, a first heat pipe, and a second heat pipe such that the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe as discussed above, Kawabata as modified by Hata does not explicitly teach or disclose that the heat receiving plate is inside the peripheral portion of the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is thermally connected to a portion inside a peripheral portion of the first heat pipe (Figures 1-2 and Paragraph 44), the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe) (Figures 1-2), where the heat receiving plate has an area and a length in a plan view (Figure 2), where the first heat pipe has an area and a length in the plan view (Figure 2), and where the length and area of the heat receiving plate is a fraction of the length and area of the first heat pipe (Figure 2).  As a result, it would have been obvious for one having ordinary skill in the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view, as it has been found that a change in size/proportion of an object is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(a). This determination was held by the courts over a device, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device.  The courts noted that a device having the claimed relative dimensions would not perform differently than the prior art device, and that the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the length ratio of the heat receiving plate to first heat pipe is disclosed as is between 0.01 and 1.0), without stating as to why the particular ratios of 0.3 and 0.7 are necessary for the invention. Therefore, as Kondou et al. provides area/length ratios of a heat receiving plate to a first heat pipe, it would have been obvious to one having ordinary skill within the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view based on “mere matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).

    PNG
    media_image3.png
    245
    376
    media_image3.png
    Greyscale


Regarding claim 12, Kawabata (Figure 2) discloses a heat sink, comprising:
A heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to the first heat pipe (Figure 3), the figure 2 embodiment of Kawabata does not teach or disclose a second heat pipe.

Hata (Figure 2) teaches a heat sink, comprising: a heating element (22), a heat receiving plate (27a), a first heat pipe (24), and a second heat pipe (25), where the second heat pipe (25) is thermally connected to the first heat pipe at a part of one end portion of the second heat pipe (Figures 2-5: See region denoted by 24b), where heat radiating fins (Figure 2: See 28) are thermally connected to another end portion of the second heat pipe (Figure 2: See 25b), where the another end portion of the second heat pipe (i.e. 25b) is not an edge portion (i.e. as defined by a perimeter of 23, 24) of the first heat pipe (Figures 2-4: The another end portion of the second heat pipe 25B comprising heat radiating fins 28 is located at a distance from edges of the first heat pipe), where a container of the first heat pipe (i.e. 24) has a rectangular shape with longitudinal direction (Figure 2: See direction of width W2) and transverse direction (Figure 2: See direction of length L4) in plan view (Annotated Figure 2), where the part of one end portion of the second heat pipe is thermally connected to the edge portion of the first heat pipe (Annotated Figure 2), the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe (Annotated Figure 2), where a thermally conductive member (21) is thermally connected to the container of the first heat pipe (Figures 2-5: Elements 21, 22, and 25 are thermally connected to each other), where the second heat pipe is thermally connected to an intermediate portion of the container of the first heat pipe in the longitudinal direction (Annotated Figure 2 of Hata), where the thermally conductive member is thermally connected adjacent to the second heat pipe (Figure 2: Elements 21 and 25 are adjacent to each other), the thermally conductive member is positioned at a side of the second heat pipe (Figure 2).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the heat sink as disclosed by Kawabata with a second heat pipe adjacent a thermally conductive member as taught by Hata to improve a heat rejection capacity of a heat dissipation device by configuring the heat dissipation device to accommodate a plurality of heat sources that are thermally connected to a common heat sink via a common heat pipe.
Kawabata further discloses a container of the first heat pipe (i.e. 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2), and the entire heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2).
While Kawabata as modified by Hata discloses a heat sink comprising a heat receiving plate, a heating element, a first heat pipe, and a second heat pipe such that the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe as discussed above, Kawabata as modified by Hata does not explicitly teach or disclose that the heat receiving plate is inside the peripheral portion of the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is thermally connected to a portion inside a peripheral portion of the first heat pipe (Figures 1-2 and Paragraph 44), the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe) (Figures 1-2), where the heat receiving plate has an area and a length in a plan view (Figure 2), where the first heat pipe has an area and a length in the plan view (Figure 2), and where the length and area of the heat receiving plate is a fraction of the length and area of the first heat pipe (Figure 2).  As a result, it would have been obvious for one having ordinary skill in the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view, as it has been found that a change in size/proportion of an object is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(a). This determination was held by the courts over a device, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device.  The courts noted that a device having the claimed relative dimensions would not perform differently than the prior art device, and that the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the length ratio of the heat receiving plate to first heat pipe is disclosed as is between 0.01 and 1.0), without stating as to why the particular ratios of 0.3 and 0.7 are necessary for the invention. Therefore, as Kondou et al. provides area/length ratios of a heat receiving plate to a first heat pipe, it would have been obvious to one having ordinary skill within the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view based on “mere matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).

Response to Arguments
Regarding the statements on page 4, lines 1-10:
	Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 4, line 11 to page 6, line 3:
	Applicant alleges that the cited art does not teach or disclose amended claim 1 or new claims 10, 11, and 12.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, it is noted that certain embodiments of the claimed invention would define over the cited art if the relationship between the first heat pipe, the second heat pipe, and/or the thermally conductive member is clarified (e.g. the manner in which the elements are thermally connected, either directly or indirectly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,084,966 discloses various heat pipe configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763